EXHIBIT 24.1 POWER OF ATTORNEY We, the undersigned Officers and Directors of UMH Properties, Inc., hereby severally constitute Eugene W. Landy and Samuel A. Landy, and each of them singly, our true and lawful attorneys, with full power to them and each of them to sign for us, and in our names in the capacities indicated below, any and all registration statements and amendments to registration statements filed with the Securities and Exchange Commission for the purpose of registering Shares of Common Stock of UMH Properties, Inc. to be issued pursuant to the UMH Properties, Inc. Dividend Reinvestment and Stock Purchase Plan, hereby ratifying and confirming our signatures as they may be signed by our said attorneys to any and all said registration statements and amendments to registration statements. WITNESS our hands on the date set forth below. Signature Title Date /s/Eugene W. Landy Chairman of the Board and Director July 12, 2013 Eugene W. Landy /s/Samuel A. Landy President and Director July 12, 2013 Samuel A. Landy /s/Anna T. Chew Anna T. Chew Vice President, Chief Financial Officer, Treasurer and Director July 12, 2013 /s/Michael P. Landy Michael P. Landy Executive Vice President and Director July 12, 2013 /s/Elizabeth Chiarella Elizabeth Chiarella Secretary July 12, 2013 /s/Allison Nagelberg Allison Nagelberg General Counsel July 12, 2013 27 /s/Jeffrey A. Carus Director July 12, 2013 Jeffrey A. Carus /s/Stuart Levy Director July 12, 2013 Stuart Levy /s/James E. Mitchell Director July 12, 2013 James E. Mitchell /s/Richard H. Molke Director July 12, 2013 Richard H. Molke /s/Eugene Rothenberg Director July 12, 2013 Eugene Rothenberg /s/Stephen B. Wolgin Director July 12, 2013 Stephen B. Wolgin 28
